IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40940
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROCAEL LOPEZ-ALVARADO, also known
as Nelson Carias-Ruano, also known
as Rocael Lopez-Salvino, also known
as Bruno Lopez-Alvarado,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-107-1
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Rocael Lopez-Alvarado appeals his conviction following a

bench trial for illegal reentry into the United States, in

violation of 8 U.S.C. § 1326(b)(2).   Lopez-Alvarado avers that

the district court erred in denying his motion to dismiss the

indictment and his motion for judgment of acquittal.    Reduced to

its essence, Lopez-Alvarado avers that this court should require

the Government to prove specific intent under § 1326.    He


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40940
                               -2-

concedes that his argument is foreclosed by our caselaw, but

raises his contention to preserve it for review by the Supreme

Court.

     Lopez-Alvarado’s contention is foreclosed by our decisions

in United States v. Trevino-Martinez, 86 F.3d 65, 68 (5th Cir.

1996) and United States v. Ortegon-Uvalde, 179 F.3d 956, 959 (5th

Cir.), cert. denied, 120 S. Ct. 433 (1999).   The judgment of the

district court is AFFIRMED.

     AFFIRMED.